Citation Nr: 1023676	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2009 Order, the Court 
endorsed a July 2009 joint motion for remand and remanded the 
appeal for compliance with the instructions in the joint 
motion.  On remand from the Court in November 2009, the Board 
granted an increased rating for posttraumatic stress disorder 
(PTSD) from 50 percent to 70 percent disabling and remanded 
the issue of entitlement to TDIU for further development.  
The TDIU issue returns now for appellate review.

In December 2008, this matter came before the Board on appeal 
from a November 2006 rating decision of the RO in North 
Little Rock, Arkansas, which denied a claim for an increased 
rating for PTSD and denied a claim for TDIU.  

The Veteran and his wife testified before the undersigned at 
a February 2008 hearing at the RO, a transcript of which has 
been associated with the file.


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD, evaluated as 
70 percent disabling; bilateral hearing loss, evaluated as 20 
percent disabling; and tinnitus, evaluated as 10 percent 
disabling.  

2.  Affording him the benefit of the doubt, the Veteran's 
service-connected disabilities preclude him from obtaining 
and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability have been met.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16(a) and (b), 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, in November 2009, the Board remanded the 
issue currently on appeal.  The Board instructed the Agency 
of Original Jurisdiction (AOJ) to schedule the Veteran for a 
VA medical examination to determine whether his service-
connected disabilities alone render him unemployable, and to 
readjudicate the claim.  As further discussed below, the 
Veteran was provided VA general medical, psychiatric and 
audiological examinations in February 2010.  Thereafter, the 
Veteran's claim was readjudicated in a March 2010 
supplemental statement of the case (SSOC). Thus, there is 
compliance with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).  

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, the 
Board is granting in full the benefit sought on appeal.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. TDIU

The Veteran contends that his service-connected disabilities 
are of such severity that they render him unemployable and in 
turn entitle him to a TDIU.  For the reasons that follow, the 
Board concludes that a TDIU is warranted.

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2009).  

Substantially gainful employment is defined as work that is 
more than marginal and that permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
Specifically, a "substantially gainful occupation" is one 
that provides annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that the veteran actually works.  Faust v. West 13 
Vet. App. 342, 356 (2000).  Marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  38 C.F.R. § 4.16(a).  

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. §§ 3.341, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough; the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose, supra.

The Veteran is service-connected for PTSD, evaluated as 70 
percent disabling; bilateral hearing loss, evaluated as 20 
percent disabling; and tinnitus, evaluated as 10 percent 
disabling.  The combined evaluation is 80 percent, which 
satisfies the schedular criteria of 38 C.F.R. § 4.16(a).

The evidence of record indicates that the Veteran has not 
worked full time since 1993.  See VA Form 21-8940, April 
2006; VA examination report, February 2010.  Prior to that 
time, the Veteran had worked in maintenance at the Excelsior 
Hotel as an electrical repairman for many years.  See id.  
Since 1993, the Veteran has held various odd jobs on a part 
time basis, to include helping with small electrical jobs or 
doing maintenance or custodial work.  Most recently, the 
Veteran has worked as a part time janitorial assistant at a 
laundromat.  See id.  

The Veteran was afforded VA general medical, audiological and 
psychiatric examinations in February 2010 to determine 
whether his service-connected disabilities alone render him 
unemployable.  At the general medical examination, the 
Veteran was diagnosed with gastroesophageal reflux disease 
(GERD), postoperative right liver resection for 
cholangiocarcinoma, lichen planus of the lower extremities, 
and postoperative right inguinal hernia repair.  The examiner 
noted that none of these nonservice-connected disabilities 
precluded the Veteran from any sedentary employment 
restrictions.  

On audiological examination, the examiner opined that the 
Veteran's hearing loss and tinnitus do not render him to be 
unable to obtain employment.  It was noted that hearing aids 
or counseling could be beneficial for employability.  

At the psychiatric examination, the examiner noted that the 
Veteran continued to have serious PTSD symptoms, and that his 
problems with focus and concentration had gotten worse.  The 
Veteran explained that he had left his full time job with 
Excelsior Hotel because of problems with focus, concentration 
and dealing with coworkers and supervisors.  He felt that it 
was dangerous to work with electrical wiring when his 
concentration was not good.  The examiner opined that the 
Veteran's current PTSD symptoms, including his tendency to 
isolate himself socially and problems communicating clearly 
and concisely, would make it very difficult for him to 
acquire or maintain gainful employment.  It was also noted 
that his periods of flashbacks or auditory hallucinations 
could certainly interfere with his focus on job tasks.  

Taking into account all of the relevant evidence of record, 
the Board finds that the Veteran's service-connected 
disabilities alone do render him unemployable.  
Significantly, the February 2010 psychiatric examination 
report indicates that the Veteran's PTSD symptoms make it 
very difficult for him to acquire or maintain gainful 
employment.  The Board notes that there is no evidence of 
record to the contrary.  Although the Veteran is shown to 
have worked various part time jobs over the years since 1993, 
there is no evidence showing that these part time jobs 
amounted to substantially gainful employment.  See Moore, 1 
Vet. App. 356 (1991).  On his April 2006 Application for 
Increased Compensation Based on Unemployability, the Veteran 
indicated that he had earned $12,020 during the past 12 
months and that his current monthly income was $800.  The 
Board notes that the poverty threshold for one person (under 
65 years of age), as established by the U.S. Department of 
Commerce, Bureau of the Census for the year 2006, was 
$10,488.  See 38 C.F.R. § 4.16(a).  In this regard, the 
Veteran's income of $800 per month did not exceed the poverty 
threshold and therefore did not demonstrate that he was 
engaged in substantially gainful employment.  See Faust, 13 
Vet. App. at 356.  His employment is therefore shown to be at 
best marginal.  See 38 C.F.R. § 4.16(a).  Based on the 
foregoing, the Board finds that the evidence is at least in 
equipoise in showing that the Veteran' service-connected 
disabilities, which combine to a schedular evaluation of 80 
percent, preclude him from securing and maintaining 
substantially gainful employment.   

As such, the Board concludes that the Veteran's service-
connected disabilities render him totally disabled and 
incapable of following a substantially gainful occupation.  
Unless the preponderance of the evidence is against the 
claim, it cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.16; Gilbert, supra.  As such, a total disability 
rating based on individual unemployability is warranted.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the laws and 
regulations controlling the award of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


